Title: John Adams to Abigail Adams, 3 June 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passi June 3 1778

On the 13 of Feb. I left you. It is now the 3d. of June, and I have not received a Line, nor heard a Word, directly nor indirectly, concerning you since my departure. This is a Situation of Mind, in which I never was before, and I assure you I feel a great deal of Anxiety at it: yet I do not wonder at it, because I suppose few Vessels have sailed from Boston since ours.
I have shipped for you, the Articles you requested, and the black Cloth for your Father, to whom present my most affectionate and dutiful Respects. Captain Tucker, if he should not be unlucky, will give you an Account of your Things.
It would be endless to attempt a Description of this Country. It is one great Garden. Nature and Art have conspired to render every Thing here delightful. Religion and Government, you will say ought to be excepted.—With all my Heart.—But these are no Afflictions to me, because I have well fixed it in my Mind as a Principle, that every Nation has a Right to that Religion and Government, which it chooses, and as long as any People please themselves in these great Points, I am determined they shall not displease me.
There is so much danger that my Letter may fall into malicious Hands, that I should not choose to be too free in my Observations upon the Customs and Manners of this People. But thus much I may say with Truth and without offence, that there is no People in the World, who take so much Pains to please, nor any whose Endeavours in this Way, have more success. Their Arts, Manners, Taste and Language are more respected in Europe than those of any other Nation. Luxury, dissipation, and Effeminacy, are pretty nearly at the same degree of Excess here, and in every other Part of Europe. The great Cardinal Virtue of Temperance, however, I believe flourishes here more than in any other Part of Europe.
My dear Country men! how shall I perswade you, to avoid the Plague of Europe? Luxury has as many and as bewitching Charms, on your Side of the Ocean as on this—and Luxury, wherever she goes, effaces from human Nature the Image of the Divinity. If I had Power I would forever banish and exclude from America, all Gold, silver, precious stones, Alabaster, Marble, Silk, Velvet and Lace.
Oh the Tyrant! the American Ladies would say! What!—Ay, my dear Girls, these Passions of yours, which are so easily allarmed, and others of my own sex which are exactly like them, have done and will do the Work of Tyrants in all Ages. Tyrants different from me, whose Power has banished, not Gold indeed, but other Things of greater Value, Wisdom, Virtue and Liberty. My Son and Servant are well. I am, with an Ardour that Words have not Power to express, yours,

John Adams

